Citation Nr: 1618786	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  05-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased rating greater than 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In August 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in October 2010 and the Board remanded the matter for additional development.  The Board finds that there has been substantial compliance with the October 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the RO issued proper notice to the Veteran regarding his TDIU claim in November 2010, submitted several requests for the Veteran's private therapy records, obtained outstanding VA records, and readjudicated the Veteran's claims.  Unfortunately, however, another remand remains necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative has requested a new VA examination to assess the current severity of the Veteran's PTSD because the last VA examination occurred in April 2012.  Although the Board is not required to direct a new examination simply because of the passage of time, the Board finds that a new VA examination is warranted in this case.  See VAOPGCPREC 11-95 (April 7, 1995).  In treatment records from September 2014, the Veteran's private therapist stated that his "PTSD symptomatology has increased over the past six months."  She further stated that his "sleep disturbances have impacted his daily routine to the point where he reports being unable to perform basic daily tasks and relies on his spouse for most things."  The Board finds that this medical evidence warrants a remand for a new PTSD examination.   

Additionally, the Board notes that the October 2010 remand required the AOJ to obtain full treatment records from the Veteran's therapist.  Since that time, only a treatment summary from September 2014 has been associated with the claims file.  The AOJ, however, submitted three requests to the Veteran's therapist in November 2011, January 2012, and August 2014 for these records, to no avail.  These requests satisfied the Board's remand directives.  Stegall, 11 Vet. App. at 268.  These multiple requests have also satisfied VA's duties to request private records; VA cannot compel the therapist to submit the records.  

To the extent that any private treatment records remain outstanding, the Board notes that the ultimate burden is on the Veteran to ensure that pertinent private records are submitted for consideration.  Therefore, the Veteran is hereby advised that if he wants full consideration of his claim, he must obtain his full treatment records (NOT summaries) from his therapist covering all treatment from 2001 to the present and submit these records to VA.  If he does not, he is hereby advised his claim may be denied as there are currently many years under appellate consideration for which there is little to no medical evidence as to the severity of his PTSD.  For example, despite over a decade of treatment with the private therapist, the only evidence of record from her after the 2001 intake assessment are summaries dated in 2002, 2004, 2006, 2008, 2009 and 2014. 

Because the issue of TDIU is inextricably-intertwined with the issue of PTSD, the Board is unable to make a determination on the Veteran's TDIU claim at this time.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (determining that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  However, the Veteran should be given another opportunity to submit employment information.  When he filed his TDIU claim in 2010, he reported no work since retiring in 2009.  However, current information indicates he is working, full-time, and has been for some time.  A June 2014 VA treatment record indicates:

He retired 4 years ago from P G + E and has been working every [sic] since as a lineman for privated [sic] corporations, often more than full time. He had to cancel several appointments as his work took him out of town. He has been challenged at times with as many as 68 12 hour days in a row and has always risen to the challenge.

If the Veteran wants full consideration of his claim that he is unable to work because of his PTSD, he should complete an updated VA Form 21-8940 and explain the above comments.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Form 21-8940 and ask that he update it with information as to his employment since he retired in 2009.

2. Schedule the Veteran for a VA examination to evaluate the current severity of his PTSD.

3. Then readjudicate the issues on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


